 Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 1 of 39 Page ID #:1151



 1   M. DANTON RICHARDSON (State Bar No. 141709)
     mdantonrichardson@yahoo.com
 2   LEO E. LUNDBERG, JR. (State Bar No. 125951)
 3
     leo.law.55@gmail.com
     LAW OFFICES OF M. DANTON RICHARDSON
 4   131 N. El Molino Ave., Suite 310
     Pasadena, CA 91101
 5   Attorneys for Plaintiff,
 6   LITTLE ORBIT LLC

 7                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 8

 9   LITTLE ORBIT LLC, a California Limited )   Case No.: 8:20-cv-00089-DOC-JDE
     Liability Company,                     )
10                                          )   Judge:       Hon. David O. Carter
11                 Plaintiff,               )
                                            )   PLAINTIFF LITTLE ORBIT LLC’S
12          vs.                             )   REQUEST FOR JUDICIAL NOTICE IN
                                            )   SUPPORT OF MOTION TO SET ASIDE
13
     DESCENDENT STUDIOS INC., a Texas       )   THE BINDING SETTLEMENT TERMS
14   corporation, and ERIC PETERSON, an     )   SHEET DUE TO DEFENDANTS’
     individual,                            )   FRAUD AND FAILURE TO DELIVER
15                                          )   THE ASSETS COVERED BY THE
16                 Defendants.              )   TERMS SHEET OR FOR
                                            )   ALTERNATIVE RELIEF AND FOR AN
17   ______________________________________ )   AWARD OF ATTORNEYS’ FEES
                                            )
18
     DESCENDENT STUDIOS INC., a Texas       )
19   corporation,                           )   Date: July 26, 2021
                                            )   Time: 8:30 a.m.
20                 Counterclaimant,         )   Courtroom: 9D
21                                          )
            vs.                             )
22                                          )
     LITTLE ORBIT LLC, a California Limited )
23
     Liability Company,                     )
24                                          )
                   Counter Defendant.       )
25   ______________________________________ )
26

27

28
                                             1
                         REQUEST FOR JUDICIAL NOTICE RE MOTION TO SET ASIDE SETTLEMENT
                                                      CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 2 of 39 Page ID #:1152



 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2          Plaintiff Little Orbit LLC does not believe the Court should consider the (partial)

 3
     dictionary definition of “revenue” from Black’s Law Dictionary referred to by Defendants.
     However, should the Court determine to consider dictionary definitions, then Little Orbit
 4
     respectfully requests that the Court take judicial notice of the following pursuant to Fed. R.
 5
     Evid. 201:
 6
            1)     The entire definition of “revenue” from Black’s Law Dictionary – Exhibit A;
 7
            2)     The definition of “revenue” from Mirriam-Webster’s Dictionary – Exhibit B;
 8
            3)     The definition of “profit” from Mirriam-Webster’s Dictionary (“profit” is a
 9
            synonym for “revenue” as evidenced by Exhibit B) – Exhibit C; and
10          4)     The definition of “income” - from Mirriam-Webster’s Dictionary (“income” is a
11          synonym for “revenue” as evidenced by Exhibit B) – Exhibit D.
12          Fed. R. Evid. 201(c)(2) provides that a court “must take judicial notice if a party requests
13   it and the court is supplied with the necessary information.” Plaintiff has done so by this
14   Request.
15          Fed. R. Evid. 201(d) provides that a “The court may take judicial notice at any stage of

16   the proceeding.”

17          The foregoing definitions should also be considered for purposes of optional
     completeness pursuant to Fed. R. Evid. 106: “If a party introduces all or part of a writing or
18
     recorded statement, an adverse party may require the introduction, at that time, of any other part
19
     — or any other writing or recorded statement — that in fairness ought to be considered at the
20
     same time.”
21

22
     DATED: June 24, 2021               LAW OFFICES OF M. DANTON RICHARDSON
23

24
                                        By:    /s/ M. Danton Richardson
25                                                    M Danton Richardson
26
                                               Attorney for Plaintiff,
27                                             Little Orbit LLC
28
                                                  2
                              REQUEST FOR JUDICIAL NOTICE RE MOTION TO SET ASIDE SETTLEMENT
                                                           CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 3 of 39 Page ID #:1153




                             EXHIBIT A
Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 4 of 39 Page ID #:1154


REVENUE, Black’s Law Dictionary (11th ed. 2019)




                                    Black’s Law Dictionary (11th ed. 2019), revenue


                                                         REVENUE

                                               Bryan A. Garner, Editor in Chief


Preface | Guide | Legal Maxims | Bibliography
revenue (15c) 1. Income from any and all sources; gross income or gross receipts. 2. The total current income of a
government, however derived; esp., taxes. 3. The government department or branch of the civil service that collects taxes,
esp. national taxes. 4. A tax officer. — Also termed revenuer. 5. A source of income. — Also termed revenue stream. 6. The
periodic yield or interest from investment.
- general revenue. (17c) The income stream from which a state or municipality pays its obligations unless a law calls for
payment from a special fund. See general fund under fund (1).
- land revenue. (17c) Revenue derived from lands owned by the Crown in the United Kingdom. • Since, over the years,
crown lands have been largely granted to subjects, they are now transferred within very narrow limits. See Crown land under
land.
- marginal revenue. (1932) The amount of revenue earned from the sale of one additional unit.
- public revenue. (16c) A government’s income, usu. derived from taxes, levies, and fees.
                                Westlaw. © 2019 Thomson Reuters. No Claim to Orig. U.S. Govt. Works.
End of Document                                                       © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                                                       EXHIBIT
                                                              A
                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 5 of 39 Page ID #:1155




                             EXHIBIT B
Revenue | Definition of Revenue by Merriam-Webster                https://www.merriam-webster.com/dictionary/revenue
            Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 6 of 39 Page ID #:1156




         SINCE 1828



         GAMES THESAURUS WORD OF THE DAY BLOG SHOP

              LOG IN
              REGISTER


              settings
                SAVED WORDS


                                                     EXHIBIT
                                                       B
1 of 9                                                                                           5/17/2021, 3:30 PM
Revenue | Definition of Revenue by Merriam-Webster                                                                      https://www.merriam-webster.com/dictionary/revenue
             Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 7 of 39 Page ID #:1157
         dictionary
         thesaurus
            view recents

         Login or Register
         Hello,
         GAMES THESAURUS WORD OF THE DAY BLOG SHOP SETTINGS

                  SAVED WORDS            view recents




         revenue
         noun, often attributive
           Save Word

         To save this word, you'll need to log in.

         Log In
         rev·e·nue | \ ˈre-və-ˌnü    , -ˌnyü \

         Definition of revenue
         1 : the total income produced by a given source a property expected to yield a large annual revenue
         2 : the gross income returned by an investment
         3 : the yield of sources of income (such as taxes) that a political unit (such as a nation or state) collects and receives into the treasury for public use
         4 : a government department concerned with the collection of the national revenue
             Synonyms         More Example Sentences         Learn More about revenue

         Keep scrolling for more

         Synonyms for revenue
         Synonyms

               earnings,
               gain(s),
               income,
               incoming(s),
               proceeds,
               profit,
               return,
               yield

         Visit the Thesaurus for More

         Examples of revenue in a Sentence
         The factory lost revenue because of the strike by the workers. The firm is looking for another source of revenue.
         See More
         Recent Examples on the Web Following that, Priority Two establishments that lost 70% or more of their revenue in the same time period will receive funds
         over the next 14 days. — Taylor Mims, Billboard, "Shuttered Venue Operators Grant Payments Will Start Arriving Next Week," 10 May 2021 Every quarter,
         kweliTV pays out 60% of its revenue to filmmakers on its platform. — John General, CNN, "She was tired of seeing Black stereotypes on TV. So she started
         her own streaming service," 8 May 2021

         These example sentences are selected automatically from various online news sources to reflect current usage of the word 'revenue.' Views expressed in the
         examples do not represent the opinion of Merriam-Webster or its editors. Send us feedback.

         See More

         First Known Use of revenue
         15th century, in the meaning defined at sense 1



2 of 9                                                                                                                                                             5/17/2021, 3:30 PM
Revenue | Definition of Revenue by Merriam-Webster                                                             https://www.merriam-webster.com/dictionary/revenue
             Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 8 of 39 Page ID #:1158

         History and Etymology for revenue
         Middle English, return, revenue, from Anglo-French, from revenir to return, from Latin revenire, from re- + venire to come — more at come

         Keep scrolling for more

         Learn More about revenue
         Share revenue



         Post the Definition of revenue to Facebook        Share the Definition of revenue on Twitter

         Time Traveler for revenue




         The first known use of revenue was in the 15th century
         See more words from the same century

         Dictionary Entries near revenue
         revengingly

         revenons à nos moutons

         revent

         revenue

         revenue account

         revenue act

         revenue bond

         See More Nearby Entries

         Phrases Related to revenue
         the Inland Revenue

         the Internal Revenue Service

         Statistics for revenue
         Last Updated

         13 May 2021

         Look-up Popularity

         Top 1% of words

         Cite this Entry

         “Revenue.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/revenue. Accessed 17 May. 2021.

         Style: MLA
         MLA Chicago          APA    Merriam-Webster

         Keep scrolling for more

         More Definitions for revenue

         revenue

         noun




3 of 9                                                                                                                                               5/17/2021, 3:30 PM
Revenue | Definition of Revenue by Merriam-Webster                                                                       https://www.merriam-webster.com/dictionary/revenue
             Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 9 of 39 Page ID #:1159



         English Language Learners Definition of revenue
         finance
         : money that is made by or paid to a business or an organization
         : money that is collected for public use by a government through taxes

         See the full definition for revenue in the English Language Learners Dictionary

         revenue

         noun
         rev·e·nue | \ ˈre-və-ˌnü     , -ˌnyü \

         Kids Definition of revenue
         1 : money that is made by or paid to a business or organization sales revenues
         2 : money collected by a government (as through taxes)

         revenue

         noun, often attributive
         rev·e·nue | \ ˈre-və-ˌnü, -ˌnyü     \

         Legal Definition of revenue
         1 : the total income produced by a given source a property expected to yield a large annual revenue
         2 : the gross income returned by an investment
         3 : the yield of sources of income (as taxes) that a political unit (as a nation or state) collects and receives into the treasury for public use
         4 : a government department concerned with the collection of national revenue

         More from Merriam-Webster on revenue

         Thesaurus: All synonyms and antonyms for revenue

         Nglish: Translation of revenue for Spanish Speakers

         Britannica English: Translation of revenue for Arabic Speakers




4 of 9                                                                                                                                                       5/17/2021, 3:30 PM
Revenue | Definition of Revenue by Merriam-Webster                                        https://www.merriam-webster.com/dictionary/revenue
           Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 10 of 39 Page ID #:1160




                                                         See Definitions and Examples »




                                                     Test Your Vocabulary




                                                                 TAKE THE QUIZ




                                                                 TAKE THE QUIZ




5 of 9                                                                                                                   5/17/2021, 3:30 PM
Revenue | Definition of Revenue by Merriam-Webster                https://www.merriam-webster.com/dictionary/revenue
           Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 11 of 39 Page ID #:1161




6 of 9                                                                                           5/17/2021, 3:30 PM
Revenue | Definition of Revenue by Merriam-Webster                https://www.merriam-webster.com/dictionary/revenue
           Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 12 of 39 Page ID #:1162




7 of 9                                                                                           5/17/2021, 3:30 PM
Revenue | Definition of Revenue by Merriam-Webster                https://www.merriam-webster.com/dictionary/revenue
           Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 13 of 39 Page ID #:1163




8 of 9                                                                                           5/17/2021, 3:30 PM
Revenue | Definition of Revenue by Merriam-Webster                 https://www.merriam-webster.com/dictionary/revenue
            Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 14 of 39 Page ID #:1164




         Research, Treatment and Care, Personalized to You.
         City of Hope

         Plan Ahead with Your FSA funds! Shop FSA Store
         FSAstore




9 of 9                                                                                            5/17/2021, 3:30 PM
Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 15 of 39 Page ID #:1165




                              EXHIBIT C
Profit | Definition of Profit by Merriam-Webster                    https://www.merriam-webster.com/dictionary/profit
            Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 16 of 39 Page ID #:1166




          SINCE 1828



          GAMES THESAURUS WORD OF THE DAY BLOG SHOP

               LOG IN
               REGISTER


               settings                               EXHIBIT
                 SAVED WORDS
                                                        C


1 of 10                                                                                          5/17/2021, 3:32 PM
Profit | Definition of Profit by Merriam-Webster                                                                           https://www.merriam-webster.com/dictionary/profit
             Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 17 of 39 Page ID #:1167
          dictionary
          thesaurus
             view recents

          Login or Register
          Hello,
          GAMES THESAURUS WORD OF THE DAY BLOG SHOP SETTINGS

                     SAVED WORDS             view recents




          profit
          noun, often attributive
            Save Word

          To save this word, you'll need to log in.

          Log In
          prof·it | \ ˈprä-fət    \

          Definition of profit
          (Entry 1 of 2)

          1 : a valuable return : gain
          2 : the excess of returns over expenditure in a transaction or series of transactions especially : the excess of the selling price of goods over their cost
          3 : net income usually for a given period of time
          4 : the ratio of profit for a given year to the amount of capital invested or to the value of sales
          5 : the compensation accruing to entrepreneurs for the assumption of risk in business enterprise as distinguished from wages or rent

          profit

          verb
          profited; profiting; profits

          Definition of profit (Entry 2 of 2)

          intransitive verb

          1 : to be of service or advantage : avail
          2 : to derive benefit : gain
          3 : to make a profit

          transitive verb

          : to be of service to : benefit
              Other Words from profit          Synonyms     Example Sentences         Learn More about profit

          Keep scrolling for more

          Other Words from profit
          Noun

          profitless \ ˈprä-fət-ləs      \ adjective
          profitwise \ ˈprä-fət-ˌwīz        \ adverb

          Synonyms for profit
          Synonyms: Noun

                   earnings,
                   gain,




2 of 10                                                                                                                                                            5/17/2021, 3:32 PM
Profit | Definition of Profit by Merriam-Webster                                                                      https://www.merriam-webster.com/dictionary/profit
             Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 18 of 39 Page ID #:1168
                 lucre,
                 net,
                 payoff,
                 proceeds,
                 return

          Synonyms: Verb

                 advantage,
                 avail,
                 benefit,
                 help,
                 serve

          Visit the Thesaurus for More

          Examples of profit in a Sentence
          Noun The company made a profit this year. Profits are up from last year.
          See More
          Recent Examples on the Web: Noun The city has received a $10,000 grant from the National Endowment for the Arts for the mural, and Aurora Downtown,
          the not-for-profit group that administers the city’s downtown special service area, is matching it with another $10,000. — Steve Lord, chicagotribune.com,
          "Aurora to see summer of downtown murals," 15 May 2021 Powerful allies, including a state attorney general and a federal judge, agreed that she and other
          students in Massachusetts had been defrauded by the defunct for-profit chain Corinthian Colleges. — BostonGlobe.com, "Student loan borrowers perplexed
          by Biden administration’s continued defense of Trump-era lawsuits," 14 May 2021

          These example sentences are selected automatically from various online news sources to reflect current usage of the word 'profit.' Views expressed in the
          examples do not represent the opinion of Merriam-Webster or its editors. Send us feedback.

          See More

          First Known Use of profit
          Noun

          14th century, in the meaning defined at sense 1

          Verb

          14th century, in the meaning defined at intransitive sense 1

          History and Etymology for profit
          Noun

          Middle English, from Anglo-French, from Latin profectus advance, profit, from proficere

          Keep scrolling for more

          Learn More about profit
          Share profit



          Post the Definition of profit to Facebook         Share the Definition of profit on Twitter

          Time Traveler for profit




          The first known use of profit was in the 14th century
          See more words from the same century

          Dictionary Entries near profit
          profiling machine




3 of 10                                                                                                                                                     5/17/2021, 3:32 PM
Profit | Definition of Profit by Merriam-Webster                                                                           https://www.merriam-webster.com/dictionary/profit
             Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 19 of 39 Page ID #:1169
          profilograph

          profilometer

          profit

          profitable

          profit and loss

          profit and loss statement

          See More Nearby Entries

          Phrases Related to profit
          at a profit

          profit margin

          profit motive

          Statistics for profit
          Last Updated

          17 May 2021

          Look-up Popularity

          Top 1% of words

          Cite this Entry

          “Profit.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/profit. Accessed 17 May. 2021.

          Style: MLA
          MLA Chicago            APA    Merriam-Webster

          Keep scrolling for more

          More Definitions for profit

          profit

          noun



          English Language Learners Definition of profit
          (Entry 1 of 2)

          : money that is made in a business, through investing, etc., after all the costs and expenses are paid : a financial gain
          formal : the advantage or benefit that is gained from doing something

          profit

          verb

          English Language Learners Definition of profit (Entry 2 of 2)

          : to get an advantage or benefit from something
          : to be an advantage to (someone) : to help (someone)
          : to earn or get money by or from something

          See the full definition for profit in the English Language Learners Dictionary

          profit

          noun
          prof·it | \ ˈprä-fət   \

          Kids Definition of profit


4 of 10                                                                                                                                                 5/17/2021, 3:32 PM
Profit | Definition of Profit by Merriam-Webster                                                                       https://www.merriam-webster.com/dictionary/profit
             Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 20 of 39 Page ID #:1170
          (Entry 1 of 2)

          1 : the gain after all the expenses are subtracted from the total amount received Their business shows a profit of $100 a week.
          2 : the gain or benefit from something She began to see the profit of exercising.

          Other Words from profit

          profitless \ -ləs \ adjective

          profit

          verb
          profited; profiting

          Kids Definition of profit (Entry 2 of 2)

          1 : to get some good out of something : gain You'll profit from the experience.
          2 : to be of use to (someone) The agreement profited us all.

          profit

          noun
          prof·it

          Legal Definition of profit
          1 : gain in excess of expenditures: as
          a : the excess of the selling price of goods over their cost
          b : net income from a business, investment, or capital appreciation — compare earnings, loss
          2 : a benefit or advantage from the use of property

          More from Merriam-Webster on profit

          Thesaurus: All synonyms and antonyms for profit

          Nglish: Translation of profit for Spanish Speakers

          Britannica English: Translation of profit for Arabic Speakers

          Britannica.com: Encyclopedia article about profit




5 of 10                                                                                                                                             5/17/2021, 3:32 PM
Profit | Definition of Profit by Merriam-Webster                                        https://www.merriam-webster.com/dictionary/profit
            Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 21 of 39 Page ID #:1171




                                                       See Definitions and Examples »




                                                   Test Your Vocabulary




                                                               TAKE THE QUIZ




                                                               TAKE THE QUIZ




6 of 10                                                                                                              5/17/2021, 3:32 PM
Profit | Definition of Profit by Merriam-Webster                    https://www.merriam-webster.com/dictionary/profit
            Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 22 of 39 Page ID #:1172




7 of 10                                                                                          5/17/2021, 3:32 PM
Profit | Definition of Profit by Merriam-Webster                    https://www.merriam-webster.com/dictionary/profit
            Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 23 of 39 Page ID #:1173




8 of 10                                                                                          5/17/2021, 3:32 PM
Profit | Definition of Profit by Merriam-Webster                     https://www.merriam-webster.com/dictionary/profit
             Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 24 of 39 Page ID #:1174




          Research, Treatment and Care, Personalized to You.
          City of Hope

          How To Score A Better Mortgage With Quicken Loans
          Quicken Loans




9 of 10                                                                                           5/17/2021, 3:32 PM
Profit | Definition of Profit by Merriam-Webster                    https://www.merriam-webster.com/dictionary/profit
            Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 25 of 39 Page ID #:1175




10 of 10                                                                                         5/17/2021, 3:32 PM
Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 26 of 39 Page ID #:1176




                              EXHIBIT D
Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 27 of 39 Page ID #:1177




                                   EXHIBIT
                                       D
Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 28 of 39 Page ID #:1178
Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 29 of 39 Page ID #:1179
Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 30 of 39 Page ID #:1180
Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 31 of 39 Page ID #:1181
Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 32 of 39 Page ID #:1182
Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 33 of 39 Page ID #:1183
Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 34 of 39 Page ID #:1184
Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 35 of 39 Page ID #:1185
Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 36 of 39 Page ID #:1186
Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 37 of 39 Page ID #:1187
Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 38 of 39 Page ID #:1188
Case 8:20-cv-00089-DOC-JDE Document 89 Filed 06/24/21 Page 39 of 39 Page ID #:1189



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on this 24th Day of June, 2021, the foregoing PLAINTIFF LITTLE
 3
     ORBIT LLC’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO
     SET ASIDE THE BINDING SETTLEMENT TERMS SHEET DUE TO DEFENDANTS’
 4   FRAUD AND FAILURE TO DELIVER THE ASSETS COVERED BY THE TERMS
     SHEET OR FOR ALTERNATIVE RELIEF AND FOR AN AWARD OF ATTORNEYS’
 5   FEES was filed with the Court’s CM/ECF system and was served on the following counsel of
 6   record via email:

 7         Michael C. Whitticar; VSB No. 32968
           NOVA IP Law, PLLC
 8
           7420 Heritage Village Plaza, Suite 101
 9         Gainesville, VA 20155
           Tel: 571-386-2980
10         Fax: 855-295-0740
11         Email: mikew@novaiplaw.com
           Counsel for Defendants
12
           NADA I. SHAMONKI (SBN 205359)
13
           MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
14         2029 Century Park East, Suite 3100
           Los Angeles, CA 90067
15         Telephone: (310) 586-3200
16         Facsimile: (310) 586-3202
           Email: nshamonki@mintz.com
17         Counsel for Defendants
18

19                                                       /s/ M. Danton Richardson
                                                           M. Danton Richardson
20

21

22

23

24

25

26

27

28
                                                3
                            REQUEST FOR JUDICIAL NOTICE RE MOTION TO SET ASIDE SETTLEMENT
                                                         CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
